[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 23, 2006
                               No. 05-14770                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 04-00112-CR-ORL-18-KRS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PATRICK B. DANIELS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 23, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement with the Government, appellant pled guilty to
possession of two firearms after having been convicted of a felony, in violation of

18 U.S.C. § 922(g),1 and the district court sentenced him to a prison term of 168

months.2 In this appeal, appellant challenges his sentence on the following

grounds:

       1) Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531 (2004), and United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005), effectively overturned

Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219 (1998), and

thereby rendered his sentence unconstitutional;

       2) The felon-in-possession statute, 18 U.S.C. § 922(g), is facially invalid;

and

       3) The district court erred in enhancing his offense level under U.S.S.G. §

2K2.1(b)(5).

       Appellant’s first challenge is foreclosed by our decision in United States v.

Greer, 440 F.3d 1267, 1273 (11th Cir. 2006).



       1
       The indictment listed 12 felonies appellant had committed between July1987 and
November 2002. All the felonies but one involved cocaine.
       2
         Appellant was subject to an enhanced prison sentence under 18 U.S.C. § 924(e), to-wit:
a mandatory minimum sentence of 15 years and a maximum sentence of life. Under U.S.S.G. §
4B1.4(a), a defendant who is subject to an enhanced sentence under § 924(e) is an armed career
criminal. Based on appellant’s total offense level of 31 and his criminal history category of VI,
the Guidelines prescribed a range of imprisonment of 188 to 235 months. According to the
judgment it entered after imposing sentence, the district court sentenced appellant to a term of
168 months “with credit for time served in Florida State custody on related offenses.”

                                                2
      Appellant’s second challenge is foreclosed by several of our decisions,

including United States v. Scott, 263 F.3d 1270, 1272 (11th Cir. 2001).

      We do not consider appellant’s third challenge because, under the plea

agreement he executed and as the district court found, appellant knowingly and

voluntarily waived his right to appeal the district court’s application of the

Guidelines.

      AFFIRMED.




                                           3